United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, Houston, TX, Employer
)
__________________________________________ )
D.D., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0393
Issued: June 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 13, 2018 appellant, through counsel, filed a timely appeal from an
August 28, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish that his diagnosed upper
extremity conditions are causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On December 18, 2017 appellant, then a 52-year-old property management specialist, filed
an occupational disease claim (Form CA-2), alleging that he developed bilateral hand pain and
numbness due to daily use of a computer and keyboard while in the performance of duty. He noted
that he became aware of his condition and realized its relation to his federal employment on
July 13, 2015. Appellant did not stop work.
By development letter dated January 14, 2018, OWCP requested that appellant submit
additional evidence in support of his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. By separate development letter
of even date, OWCP also requested additional information from the employing establishment. It
afforded both appellant and the employing establishment 30 days for submission of the requested
evidence.
In a January 16, 2018 report, Dr. Mark D. Khorsandi, a hand surgeon, noted appellant’s
complaints of bilateral hand numbness and tingling starting in 2015 and gradually worsening.
Appellant was diagnosed with carpal tunnel syndrome and underwent steroid injections into the
carpal tunnel in 2016 and 2017, which provided temporary relief. He reported working in a job
since 2014 which involved typing and driving. Appellant complained of weakness of grip strength
and pain radiating into the forearm. Dr. Khorsandi noted findings on examination of positive
Phalen’s test bilaterally, positive Tinel’s sign bilaterally, and mild tenderness on the
carpometacarpal thumb on the left. He diagnosed bilateral carpal tunnel syndrome, pronator
syndrome, right cubital tunnel syndrome, and chronic migraine. Dr. Khorsandi opined that there
was reason to believe that appellant’s new job and job criteria contributed to his carpal tunnel
syndrome. He recommended electrodiagnostic testing.
In an undated statement, the employing establishment noted that appellant began
employment in 2014. Appellant’s duties included assisting in hands-on inventories, inspections,
and weapon breakdowns. The employing establishment indicated that appellant worked eight to
nine hours a day and could take breaks as needed. Appellant’s primary tool was a computer and a
mouse. In February 2016 he reported to the employment establishment that he was having
difficulty using his right hand to perform his work duties due to numbness and tingling. Appellant
continued to experience symptoms in both hands; however, his responsibilities had changed and
his work load diminished. Attached was a position description for a property management
specialist.
On January 11, 2016 Harold Becker, a physician assistant, evaluated appellant for
complaints of numbness and tingling of both hands. He noted findings of no edema or effusion of
the wrists, no atrophy at the thenar eminence, negative Tinel’s and Phalen’s signs at the wrists
bilaterally, intact motor strength, and decreased sensation to light touch in the median nerve
distribution, bilaterally. X-rays of the bilateral wrists revealed no abnormalities. Mr. Becker
2

diagnosed bilateral carpal tunnel syndrome, administered a steroid injection into the bilateral
carpal tunnel, and recommended night splints.
By decision dated March 6, 2018, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish causal relationship
between appellant’s diagnosed conditions and the accepted employment factors.
On March 27, 2018 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative, which was held on July 25, 2018.
By decision dated August 28, 2018, an OWCP hearing representative affirmed the
March 6, 2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a

3

Id.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

3

complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed upper extremity conditions are causally related to the accepted factors of his federal
employment.
In a January 16, 2018 report, Dr. Khorsandi diagnosed bilateral carpal tunnel syndrome,
pronator syndrome, and right cubital tunnel syndrome. He opined that there was reason to believe
that appellant’s new job and job criteria had contributed to the cause of his carpal tunnel syndrome.
Appellant reported working in a desk job since 2014, which involved typing and driving. The
Board finds that, although Dr. Khorsandi supported causal relationship, he did not provide medical
rationale explaining the basis of his conclusory opinion regarding the causal relationship between
appellant’s upper extremity condition(s) and the factors of employment.11 Dr. Khorsandi did not
describe appellant’s alleged repetitive work duties or explain the process by which appellant’s
work duties caused the diagnosed condition and why such condition would not be due to any
nonwork factors. Therefore, his January 16, 2018 report is insufficient to meet appellant’s burden
of proof to establish causal relationship.
The report from a physician assistant dated January 11, 2016 is of no probative medical
value in establishing appellant’s claim. Certain healthcare providers such as physician assistants,
nurse practitioners, physical therapists, and social workers are not considered “physician[s]” as
defined under FECA.12 Consequently, their medical findings and/or opinions do not suffice for
purposes of establishing entitlement to FECA benefits.13 As such, Mr. Becker’s January 11, 2016
report is insufficient to satisfy appellant’s burden of proof.
Because appellant has not provided rationalized medical evidence establishing causal
relationship, the Board finds he has not met his burden of proof to establish his occupational
disease claim.

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.

11
See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
12

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

13

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed upper extremity conditions are causally related to the accepted factors of his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the August 28, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 24, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

